DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 6, 14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakotsubo (US 10,892,279).
	Claims 1 & 6, Sakotsubo (Fig. 12E) clearly shows a 3D flash memory structure comprising: 
a plurality of word lines (46, see also Fig. 11A) extended and formed in a horizontal direction on a substrate so as to be sequentially stacked/horizontal pairs (32, 46); and a plurality of strings (see Fig. 14B & 16D) penetrating the plurality of word lines and extended and formed in one/vertical direction on the substrate, wherein each of the plurality of strings includes: a channel layer extended and formed in the one direction. Particularly, Fig. 12E below shows in detail a charge storage layer (54) extended and formed in the vertical direction to surround the channel layer (60), the channel layer (60) and the charge storage layer (54) constituting a plurality of memory cells corresponding to the plurality of word lines (46); wherein the channel layer includes a back gate (64) extended and formed in the same vertical direction across inner region of channel layer, with at least a portion of the back gate surrounded by the channel layer (60); and at least one insulating layer (52 or 56) extended and formed in the vertical direction between the back gate (BG = 64) and the channel layer (CH = 60). See cols. 17-21 for [AltContent: textbox (Conductive Back gate 64)]further details.
[AltContent: arrow][AltContent: textbox (Surrounding channel
60)][AltContent: arrow]
    PNG
    media_image1.png
    586
    379
    media_image1.png
    Greyscale

Claims 14 & 16, Figs. 2A to 5E additionally also shows a manufacturing steps of preparing semiconductor substrate, then forming plurality of gate stacked layers (32 & 42) horizontally, and forming a plurality of vertical hole (26) for the above described channel structures (see Fig. 8B) bye extending and forming at least one insulating layer including an inner hole within the hole in the same vertical direction, etc. as already detailed above. 
[AltContent: textbox (Holes 20 for channel structures
50)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    646
    805
    media_image2.png
    Greyscale

Claim 16, col. 8 (lines 29-31) further stated that “the horizontal sacrificial layers 42 are removed and replaced by electrical conducting electrodes as control gates for the vertical NAND strings, etc.” Thus, these control gates also act as “controlling/conductive word lines” as a well-known knowledge in this art.

3.	Claims 1, 6, 14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 11,444,098).
	Claims 1 & 6, Son et al (Fig. 3) clearly shows a 3D flash memory structure comprising: 
a plurality of word lines (412, 414, or 416, see also Fig. 28) extended and formed in a horizontal direction on a substrate so as to be sequentially stacked/horizontal pairs (414, 165); and a plurality of cell strings (see Fig. 28) penetrating the plurality of word lines and extended and formed in one/vertical direction on the substrate, wherein each of the plurality of strings includes: a channel layer (240) extended and formed in the one direction. Also, Fig. 3 below shows in detail a charge storage layer (230 or 280) extended and formed in the vertical direction to surround the channel layer (240), the channel layer (240) and the charge storage layer (230/280) constituting a plurality of memory cells corresponding to the plurality of word lines (WL); wherein the channel layer includes a back gate (300) extended and formed in the same vertical direction across inner region of channel layer, with at least a portion of the back gate surrounded by the channel layer (240); and at least one insulating layer (220 or 250) extended and formed in the vertical direction between the back gate (BG = 300) and the channel layer (CH = 240). See cols. 1-6 for further details.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Surrounding channel
240)][AltContent: textbox (Conductive Back gate 300)]
    PNG
    media_image3.png
    730
    649
    media_image3.png
    Greyscale

Claims 14 & 16, Figs. 5-15 additionally also shows a manufacturing steps of preparing semiconductor substrate, then forming plurality of gate stacked layers (412, 414, 416, etc.,) horizontally, and forming a plurality of vertical hole (Fig. 12-17) for the above described channel structures by extending and forming at least oen insulating layer including an inner hole within the hole in the same vertical direction, etc. as already detailed above. 
Claim 16, Figs. 5-6 further shows usage of horizontal sacrificial layer/patterns and these will be replaced with gate electrodes later. Thus, these control gates also act as “controlling/conductive word lines” for similar reasons as discussed above.

4.	Claims 1, 6, 14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 9,576,971).
	Claims 1 & 6, Zhang (Fig. 18B) clearly shows a 3D flash memory structure comprising: 
a plurality of word lines (142 or 46, see also Fig. 31) extended and formed in a horizontal direction on a substrate so as to be sequentially stacked/horizontal pairs (32, 142); and a plurality of cell strings (see Fig. 32) penetrating the plurality of word lines (CG1, CG2, etc.) and extended and formed in one/vertical direction on the substrate 9, wherein each of the plurality of strings includes: a channel layer (505) extended and formed in the one direction. Also, Fig. 18 below shows in detail a charge storage layer (504) extended and formed in the vertical direction to surround the channel layer (505), the channel layer (505) and the charge storage layer (504) constituting a plurality of memory cells corresponding to the plurality of word lines (WL); wherein the channel structure further includes a back gate (168) extended and formed in the same vertical direction across inner region of channel layer, with at least a portion of the back gate surrounded by the channel layer (505); and at least one insulating layer (505L or 502L) extended and formed in the vertical direction between the back gate 168 and the channel layer 505. 
[AltContent: arrow][AltContent: textbox (Conductive Back gate 300)]
    PNG
    media_image4.png
    670
    824
    media_image4.png
    Greyscale

Claims 14 & 16, Figs. 19-29 additionally also shows a manufacturing steps of preparing semiconductor substrate, then forming plurality of gate stacked layers (32 & 46, etc.,) horizontally, and forming a plurality of vertical hole (Fig. 12-17) for the above described channel structures by extending and forming at least one insulating layer including an inner hole within the hole in the same vertical direction, etc. as already detailed above. 
Claim 16, Figs. 18A-18B further shows usage of horizontal sacrificial layers (142) and these will be replaced with gate electrodes later. Thus, these control gates also act as “controlling/conductive word lines” for similar reasons as discussed above.

5.	Claims 2-5, 7-13 & 15 are objected as being dependent upon rejected claims above but tentatively contain some allowable detail/features which are neither suggested nor seen elsewhere at this time.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827